                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                          4:16CR3020

      vs.
                                                    DETENTION ORDER
CODY M. LACEFIELD,

                     Defendant.


      Defendant was afforded an opportunity for a hearing, but is currently being
held in state custody on related charges, and agreed to waive the right to a
detention hearing at this time. Defendant has therefore failed to meet the burden
of showing, by clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a)
and Fed. R. Crim. P. Rule 32.1(a)(6), that Defendant will appear at court
proceedings and will not pose a danger to the safety of any person or the
community if released.

      Accordingly,

      IT IS ORDERED:

      1)    Defendant shall be returned to state custody for confinement on state
            charges.

      2)    Upon release from state custody, the U.S. Marshal is commanded to
            take custody of the above-named defendant for further proceedings
            in this court.

      March 19, 2019.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
